Citation Nr: 1528087	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-33 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA compensation in the calculated amount of $15,840.83.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran served on active duty from September 2004 to February 2007, and from October 2007 to March 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) decision of the Committee on Waivers and Compromises (COWC) dated in July 2013, which denied waiver of recovery of an overpayment of VA compensation in the calculated amount of $15,840.83.  The Veteran failed to report for a Board hearing scheduled for December 2014, without explanation, and her hearing request is therefore considered to be withdrawn.


FINDINGS OF FACT

1.  From October 2007 through October 2009, the Veteran received VA compensation while also receiving active service pay, resulting in the creation of an overpayment in the amount of $15,840.83.  

2.  While the Veteran's fault was significantly outweighed by VA fault in the creation of the overpayment, she was unjustly enriched by the amount of the overpayment, recovery of the debt would not defeat the purpose for which VA benefits are authorized, and the appellant did not detrimentally rely on the erroneous payments.

3.  It would not cause financial hardship to require repayment of $10,000, of the debt, and it has not been otherwise shown to be inequitable to require repayment of $10,000.00 of the debt. 

4.  Recovery of the remaining $5,840.83, of the overpayment would be inequitable.  



CONCLUSIONS OF LAW

1.  Recovery of $10,000.00, of the overpayment of VA compensation would not be against equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2014).

2.  Recovery of the remaining $5,840.83, of the overpayment would be against the principles of equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The essential facts in this case have been fully developed and are not in dispute.  The notice and duty to assist provisions of the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) do not apply to claims involving waiver of recovery of overpayments.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  The Veteran does not dispute the amount of the overpayment.  Additionally, the VCAA has no effect upon an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  Moreover, the RO has explained to the Veteran the bases for denial of the claim, and afforded him the opportunity to present information and evidence in support of the claim.  Any deficiencies in notice or assistance would be relevant to principles of equity and good conscience, and, as such, discussed in the body of the decision.   

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2014).  The overpayment in this case was created when the Veteran received, and retained, VA compensation from October 2007 through October 2009, while at the same time, she was on active duty receiving active service pay.  The law prohibits the payment of VA compensation on account of the Veteran's own service for any period for which he or she receives active service pay.  38 U.S.C.A. § 5304(c) (West 2014); 38 C.F.R. § 3.700(a) (2014).  "Active service pay" includes pay received for active duty.  38 C.F.R. § 3.654(a) (2014).  Where a veteran returns to active duty status, the award of compensation will be discontinued effective the day preceding reentrance into active duty status.  38 C.F.R. § 3.654(b)(1) (2014).  

Here, the Veteran returned to active duty on October 27, 2007, and remained on active duty until March 2012.  However, her VA compensation continued to be paid through October 2009.  Her active duty throughout the relevant time period is undisputed, and she has not contested the validity of the debt.  She did, however, ask, in her substantive appeal, whether the overpayment covered the entire period of her active service from October 2007 to March 2012.  The Board would like to clarify that the period of the overpayment only extends through October 2009; at that point, payments stopped until her entitlement resumed after her separation from active duty in March 2012.  Her VA compensation payments resumed effective April 1, 2012, although her military disability retirement pay may affect the amount of benefits she receives.  

There is no indication of fraud, misrepresentation, or bad faith on the part of the appellant in the creation of the overpayment.  In such circumstances, recovery of an overpayment shall be waived where recovery of the overpayment would be against equity and good conscience.  38 C.F.R. §§ 1.962, 1.963(a).  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  Id.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the Government.  Id.  In making this determination, the facts and circumstances in a particular case must be weighed carefully.  

In applying the "equity and good conscience" standard to a case, the factors to be considered by the adjudicator are: (1) whether actions of the debtor contributed to the creation of the debt, (2) weighing the fault of the debtor against any fault attributable to VA; (3) financial hardship, i.e., whether collection would deprive the debtor or the debtor's family of basic necessities, (4) whether recovery of the debt would nullify the objective for which benefits were intended, (5) unjust enrichment, i.e., whether failure to make restitution would result in unfair gain to the debtor, and (6) whether the debtor has changed position to his detriment due to his reliance upon the receipt of VA benefits.  38 C.F.R. § 1.965(a).  All the listed elements of equity and good conscience must be considered in a waiver decision.  See Ridings v. Brown, 6 Vet.App. 544 (1994). 

With respect to fault, the Veteran contends that she promptly notified VA of her return to active duty in October 2007.  A copy of military orders dated in October 2007, confirming the Veteran's enlistment onto active duty, was received at the Houston RO in April 2008.  Although the statement of the case considered this as a 6-month delay which was the Veteran's fault, in fact, the Veteran was only notified of her initial award of compensation benefits in January 2008, after she had returned to active duty.  Her notice was thereby prompt.  Additionally, in October 2009, the Veteran contacted VA by telephone, stating that she was still currently on active duty in Iraq, and asked that the award be stopped.  Payment of compensation was accordingly terminated prior to the November 2009 payment.  

VA's fault in failing to promptly discontinue the Veteran's compensation outweighs the Veteran's minor fault in retaining the erroneous benefits.  

The Veteran's primary contention is that it would cause financial hardship to her family to require repayment of the debt.  She submitted two financial status reports, one dated in May 2013, and the other dated in January 2014.  Both of these reflect that the family income consists of the Veteran's VA compensation, and her receipt of Chapter 31 vocational rehabilitation and education (VR&E) benefits, and her husband's receipt of his salary as an active duty soldier.  The decrease in income from $7,423 per month in May 2013 to $4,340 per month in January 2014 is explained by the Veteran's reduction in the amount of Chapter 31 assistance she is receiving, and in a reduction in the income of the Veteran's husband.  The Veteran states that his income declined after he returned from Korea.  In addition, the latter financial status report contains many more deductions from his gross income.  The Veteran did not respond to an August 2014 request for documentation of the changed financial situation.  Monthly expenses, reported in May 2013 as $3,035 per month, also reportedly increased to approximately $3,406 in January 2014.  This difference is largely reflected by an increase in debts.  However, debts to VA are expected to be accorded the same priority as other debts.  Moreover, the reduction in income and increase in expenses still leaves a positive monthly balance of $934.  

Nevertheless, as pointed out by the Veteran, her Chapter 31 educational assistance is dependent on her ability to attend school, and the benefits fluctuate at times.  Moreover, the money is for the purpose of paying costs associated with attending school, but she has not reported any of such costs as expenses.  Since payment of VA educational assistance requires verification from the school, it seems clear that she has simply forgotten to include such expenses in her report.  In any event, the Board finds that to include the educational assistance as "income," available to repay a compensation overpayment, would defeat the purpose of the educational assistance.  Most of the payments will go towards the cost of attending school, and will only last for a finite period of time.  This reduces her most recent report of income by $303 per month, decreasing the positive monthly balance to $631.  

As to other elements of equity and good conscience, the Veteran received $15,840.83, to which she was not entitled.  She was thereby unjustly enriched by this quantifiable amount.  It has not been shown that recovery of the overpayment would defeat the purpose of VA compensation, which is to compensate veterans for lost earning capacity resulting from service-connected disabilities.  The Veteran has not claimed to have relinquished any valuable right or to have changed her position by reason of having relied on the additional erroneous benefits.  No other factors which would preclude recovery of the overpayment as against equity and good conscience have been put forth.  

Taken as a whole, the Board finds that to require the Veteran to repay $10,000 of the debt, while waiving recovery of the remaining $5,840.83, reflects a fair decision between the Veteran and VA.  The lack of fault on the part of the Veteran, the VA fault which resulted in a debt that was created largely while the Veteran was overseas in Iraq on active duty, and likely unaware for some time of the erroneous payments, as well as the Veteran's family financial situation, warrants some mitigation in the debt owed.  However, she has the ability to repay a substantial portion of the debt, and the unjust enrichment was considerable.  There are no other equitable factors in the Veteran's favor.  After weighing all of the above factors, the Board finds that to require the Veteran to repay $10,000 would be equitable, but that to recover the remaining $5,840.83 would be against equity and good conscience, particularly in view of her relative lack of fault.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Waiver of recovery of $10,000.00 of the overpayment of compensation is denied. 

Waiver of recovery of $5,840.83 of the overpayment of compensation is granted




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


